Citation Nr: 1515228	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  05-32 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	David G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In October 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

In December 2011, the Board remanded the case for additional development.  The case has now been returned to the Board for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board's December 2011 remand requested that the AOJ obtain records from the Social Security Administration (SSA).  The claims folder contains the Veteran's SSA records and the remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board's December 2011 remand also requested, in part, that the AOJ obtain VA medical treatment records from the Columbia, South Carolina VA Medical Center (VAMC) for the time period between 1976 and 1979 and from the Charleston, South Carolina VAMC from 1976 to 1979 and from October 22, 2008 to the present.  The AOJ contacted the Columbia, South Carolina VAMC and requested records for the time period between 1976 and 1979.  The response noted "dental only."  The VAMC included a record that contained a single dental outpatient note dated in October 1977.  The Board finds that the Board's December 2011 remand directive was completed and the Veteran was notified of the response by a March 2013 VA notice letter.  Id.  

Concerning records from the Charleston VAMC, the AOJ requested "outpatient treatment report from January 1976 to December 1979."  In January 2012, VA received VA medical treatment records from the Charleston VAMC dated from 2009 to January 2012.   There was no mention of any records from 1976 to 1979.  However, the claims folder already contains a letter addressed to the Veteran from the Charleston VAMC.  The letter noted that there were no records pertaining to the Veteran for the years of 1976 to 1999.  In addition, VA indicated that all available VA medical treatment records from the Charleston VAMC were uploaded electronically.  See December 2013 Supplemental Statement of the Case.  As a result, a remand to obtain a response from the Charleston VAMC pertaining to VA treatment records dated from 1976 to 1979 would serve no useful purpose.  The Board finds that the remand directive was substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

Regrettably, the Board finds that the case must be remanded again for additional development.  The Veteran has related his disabilities, in part, to an in-service motorcycle accident that occurred in May 1975.  The Veteran stated that he was treated at Gorgas Hospital, which is confirmed by a service medical treatment record dated in May 1975.  The service medical treatment record indicated that the Veteran was involved in a motorcycle accident and was treated at Gorgas Hospital.  The service treatment record noted that the Veteran's dressings were changed and he had multiple abrasions to the left side.  Neither the claims folder nor the service department records folder contains any records from Gorgas Hospital.  Research conducted by the Board indicates that Gorgas Hospital was a United States Army Hospital at the time of the Veteran's active service.  The Veteran's attorney noted that VA did not seek any records pertaining to the Veteran's treatment at Gorgas Hospital, which could shed light on the nature and full extent of his injuries from the motorcycle accident.  Inpatient clinical records, as opposed to outpatient clinical records, are generally stored separately from service medical treatment records.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, 2.A.1.  While it is unclear as to the nature of the Veteran's treatment (outpatient versus inpatient), the Board finds that the AOJ must contact the National Personnel Records Center (NPRC) and any other appropriate facility to request the identified records.  

Next, the Veteran's attorney contends that the March 2013 VA examinations are inadequate and do not comply with the Board's December 2011 remand.  Review of the March 2013 VA examination reports show that the VA examiner provided negative nexus opinions with respect to the right knee disability, left knee disability, and low back disability.  Concerning the right and left knee disabilities, the VA examiner provided a negative opinion, in part, due to a normal physical examination of the knees.  However, a March 2006 x-ray indicated that the Veteran has minimal patellofemoral osteoarthritis.  As a result, the Board finds that the Veteran has a current disability of the knees and a negative opinion cannot be based on the fact that the Veteran does not have a current disability.  Further, with respect to the right and left knee disabilities and the back disability, the Veteran submitted a letter from G.J., M.D. that indicated that his knees and back were related to drills and physical conditioning required by basic training.  The Board's remand requested that the examiner consider the theory that the Veteran's disabilities stem from the rigors of basic training and getting in and out of heavy duty trucks over a period of three to four years.  The March 2013 VA examiner did not address this theory.  As a result, the Board finds that new VA opinions are required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and any other appropriate facility to request the identified clinical records from Gorgas Hospital (indicated to be a U.S. Army Hospital) for May 1975.  All efforts to locate such records must be documented in the claims folder and the Veteran notified accordingly of any negative response.

2.  Following the above development and any other development deemed necessary, return the claims folder to the March 2013 VA examiner for addendum opinions.   The claims folder must be made available to and reviewed by the examiner.  Following review of the claims folder, the examiner is asked to respond to the following:

a) Is at least as likely as not (probability of 50 percent or greater) that the Veteran's current right knee disability first manifested during his treatment for right knee pain and crepitus during active service, or is causally related to an event during active service (including the rigors of military service and/or the description of injuries contained in the May 27, 1975 motorcycle accident STR entry);

b) Is at least as likely as not (probability of 50 percent or greater) that the Veteran's current left knee disability is causally related to the rigors of military service and/or the description of injuries contained in the May 27, 1975 motorcycle accident STR entry; and

c) Is at least as likely as not (probability of 50 percent or greater) that the Veteran's current low back disability is causally related to the rigors of military service and/or the description of injuries contained in the May 27, 1975 motorcycle accident STR entry?

For purposes of the opinion being sought, the examiner is requested to provide opinion based upon the actual documentary record as the Board makes a factual determination that the Veteran is not a reliable historian on the issue of actual injuries and symptomatology involving the low back, right knee and left knee disabilities.  Additionally, the examiner should specifically consider the following:

* the entries pertaining to right knee pain with crepitus in August 1974; 

* the x-ray examination of the right knee on August 26, 1974; 

* the entry for knee pain on April 2, 1975;

* the description of injuries from a motorcycle accident contained in the May 27, 1975 STR entry; 

* the results from the May 1976 separation examination; 

* the records relating to a December 1996 motor vehicle accident with resultant low back disability; 

* the theory from J.P., D.C., who opines that the Veteran's motorcycle accident in 1975 caused his left arm and leg to become weak, which ultimately resulted in severe upper and lower back pain and ultimately "contributed" to the Veteran's current condition; and 

* the theory by Dr. G.J. that the Veteran's right knee, left knee and low back disabilities stem from the rigors of basic training and getting in and out of heavy duty trucks over a period of 3 to 4 years, which were further exacerbated by the 1975 motorcycle accident.

A rationale must be provided for any opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

3.  After the above development is completed and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

